Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/03/2022 has been entered.  Currently claims 1, 4-5, 8-10 are pending and claim 1 is currently amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Reihle (U.S. Patent 3,890,863) in view of Long et al. (CN205362333), herein referred to as Long.  In regards to claim 1, Reihle discloses an apparatus for notching, wherein the apparatus is configured for producing stator and rotor sheets for electric machines and comprises a frame with a first stand (annotated below), a second stand (annotated below) and a headpiece (2) wherein the stands are arranged to be offset from each other along an x-axis, wherein the headpiece spans a gap between the stands and wherein the stands and the headpiece form an archway surrounding a workspace; 
a plunger (reciprocating ram 3), which is coupled to the headpiece and is movable along a punching axis extending along a y axis (vertical); 
and an indexing head (carriage 7) for accommodating a workpiece to be machined (e.g. core plate segment 13), wherein the indexing head (7) is configured to rotate the workpiece about an indexing head axis (center of curvature 6a; fig. 3) oriented along the y axis (vertical axis), wherein the indexing head axis and the punching axis are arranged to be offset from each other along a z-axis, and wherein the x-axis, the y-axis, and the z-axis each are oriented orthogonally with respect to each other, and wherein the indexing head is configured to move the workpiece transversally along the z-axis (parallel to guide rails 2, via handwheel 5) completely through the workspace opened up by the frame.  Reihle does not disclose wherein a center of the workpiece is guided through along the z-axis between the first stand and the second stand.  Attention is directed to the Long reference. Long discloses a rotor punching and stamping device with a frame with a first stand and a second stand and a headpiece spanning a gap between the stands.  Long discloses
“The utility model discloses can place a plurality of stamping workpieces of treating on the disc workstation, make the punching press head treat the stamping workpiece through control box control motor and cylinder action and carry out punching press formation rotor punching, through once setting up the control box, the device can carry out the punching press rotor punching voluntarily, simple structure, and degree of automation is high, has reduced human labor, improves machining efficiency” (abstract). 

	The modified device of Reihle therefore discloses first stand (1 Long right side), a second stand (1 Long left side) and a headpiece (crossbar 3 Long) wherein the stands are arranged to be offset from each other along an x-axis (left -right) and wherein a center of the workpiece is guided through along the z-axis between the first stand and the second stand (via the guide rails 2 Reihle).  


    PNG
    media_image1.png
    888
    1540
    media_image1.png
    Greyscale


	In regards to claim 4, the modified device of Reihle discloses wherein the indexing head (7) is configured to move the wokrpiece along the z axis (via rails 2) and along the x axis (rotationally about template 6).
In regards to claim 5, the modified device of Reihle discloses wherein the frame comprises a table frame (2 Long as modified) connecting the first stand (1 Long) and the second stand (1 Long opposite side), wherein the headpiece (3 Long) and the table frame (2 Long) are arranged to be offset from each other along the y axis (vertical axis).
In regards to claim 8, the modified device of Reihle discloses comprising an upper tool part (stamping part, not shown, attached to ram 3) and a lower tool part(11), wherein the upper tool part is attached to a free end of the plunger (3) and the lower tool part is attached to a table plate (7) coupled to the frame (coupled via rails 2) opposite the upper tool part (on opposite side of workpiece), and wherein the plunger (ram 3) is .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reihle (U.S. Patent 3,890,863) in view of Long et al. (CN205362333), herein referred to as Long and in further view of Bergmann et al. (U.S. Patent 4,331,049), herein referred to as Bergmann.   In regards to claim 9, the modified device of Reihle discloses a punching system, comprising: a providing unit for providing an unmachined workpiece (e.g. 31); an apparatus according to claim 1, wherein the apparatus is configured to punch at least one notch (slotting) into the unmachined workpiece, in order to obtain at least one machined workpiece.  Reihle does not disclose a repository for depositing the machined workpiece; and a moving unit (clamping table 1) configured to move the unmachined workpiece from the providing unit to the apparatus and to move the machined workpiece from the apparatus to the repository.  Attention is directed to the Bergmann automated notching press.  Bergmann discloses a multi-armed feed and removing device that is selectively indexed to convey various blanks to various processing stations.   It would have been obvious to one having ordinary skill in the art to have incorporated a blank feeding system such as taught by Bergmann on the Reihle stamping apparatus to automate the process and increase the throughput of the system such that the blanks after stamping were directed to an unloading or stacking station for further processing or packaging. 

Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (CN205362333), herein referred to as Long in view of Reihle (U.S. Patent 3,890,863) and Yamamoto et al. (U.S. Publication 2014/0000433), herein referred to as Yamamoto. In regards to claim 1, Long discloses an apparatus for notching, wherein the apparatus is configured for producing stator and rotor sheets for electric machines and comprises a frame with a first stand (1 right side), a second stand (1 left side) and a headpiece (crossbar 3) wherein the stands are arranged to be offset from each other along an x-axis, wherein the headpiece (3) spans a gap between the stands and wherein the stands and the headpiece form an archway surrounding a workspace (fig. 1);  a plunger (4/5), which is coupled to the headpiece (3)and is movable along a punching axis extending along a y axis (vertical); 
and an indexing head (6) for accommodating a workpiece to be machined wherein the indexing head (6) is configured to rotate the workpiece about an indexing head axis (center of 9 and 10) oriented along the y axis (vertical axis), wherein the indexing head axis and the punching axis are arranged to be offset from each other along a z-axis(as evidenced by the holes 7 in Figure 2) , and wherein the x-axis, the y-axis, and the z-axis each are oriented orthogonally with respect to each other,
Long does not disclose wherein the indexing head is configured to move the workpiece transversally along the z-axis completely through the workspace opened up by the frame and wherein a center of the workpiece is guided through along the z-axis between the first stand and the second stand.   Attention is directed to the Reihle and Yamamoto references.   Reihle also discloses a rotor punching machine with a frame wherein the punch is offset from the rotational axis of the die.  Reihle also discloses a 
	In regards to claim 4, the modified device of Long discloses wherein the indexing head (6/ 105 Yamamoto) is configured to move the wokrpiece along the z axis (via rails 102b Yamamoto) and along the x axis (rotationally).
In regards to claim 5, the modified device of Long discloses wherein the frame comprises a table frame (2 Long) connecting the first stand (1 Long) and the second stand (1 Long opposite side), wherein the headpiece (3 Long) and the table frame (2 Long) are arranged to be offset from each other along the y axis (vertical axis).
.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over over Long et al. (CN205362333), herein referred to as Long in view of Reihle (U.S. Patent 3,890,863) and Yamamoto et al. (U.S. Publication 2014/0000433), herein referred to as Yamamoto and in further view of Bergmann et al. (U.S. Patent 4,331,049), herein referred to as Bergmann.   In regards to claim 9, the modified device of Long discloses a punching system, comprising: a providing unit for providing an unmachined workpiece (fig. 1); an apparatus according to claim 1, wherein the apparatus is configured to punch at least one notch (7) into the unmachined workpiece, in order to obtain at least one machined workpiece and a moving unit (101 Yamamoto) configured to move the unmachined workpiece from the providing unit to the apparatus and to move the machined workpiece from the apparatus to the repository.  Long does not disclose a repository for depositing the machined workpiece; Attention is directed to the Bergmann automated notching press.  Bergmann discloses a multi-armed feed and removing device that is selectively indexed to convey various blanks to various processing stations.   It would have been obvious to one having ordinary skill in the art to have . 
In regards to claim 10, the modified device of Long discloses wherein the moving unit comprises a longitudinal movement axis oriented along the z axis (along rails 102b) and is configured to perform a first movement along the longitudinal movement axis for moving the unmachined workpiece to the apparatus and to perform a second movement along the longitudinal movement axis for moving the machined workpiece to the repository, wherein the first movement and the second movement have the same direction(before and after the punching; as the die moves through the punch per Yamamoto).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724